
	
		I
		112th CONGRESS
		1st Session
		H. R. 2035
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide for greater disclosure in the process for waiving annual limitation
		  requirements under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Waiver Transparency Act of
			 2011.
		2.Improved
			 transparency in health care waivers under PPACASection 2711(a) of the Public Health Service
			 Act (42 U.S.C. 300gg–11(a)), as inserted by section 1001(5) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended by adding
			 at the end the following new paragraph:
			
				(3)Notice
					(A)In
				generalUnder the waiver process established by the Secretary to
				carry out paragraph (2), within 5 business days after the date of making a
				decision to approve or deny an application for a waiver under such process the
				Secretary shall publicly post notice of such approval or denial on the Internet
				website of the Department of Health and Human Services and shall include in the
				notice the name, city, and State of the applicant and the date the application
				was filed.
					(B)Protection of
				proprietary informationIn
				carrying out subparagraph (A), the Secretary shall ensure the confidentiality
				of proprietary information contained in such an
				application.
					.
		
